The opinion of the Court was delivered by Mr. Justice Terry.
Mr. Chief Justice Murray concurred.
The decision of Zander v. Coe, limiting the jurisdiction of justices in civil cases, does not apply to proceedings under the statute concerning forcible entry. The motion for non-suit was properly overruled, as there was abundant evidence introduced by plaintiff to justify a verdict in his favor.
The points that the pleadings were insufficient to justify the judgment, and that the Court erred in trebling the damages assessed by the jury, have heretofore been decided in the case of O’Callaghan v. Booth and Deal, at the October term, 1855.
Judgment affirmed, with costs.